CORRECTED ORDERUPON CONSIDERATION of the Joint Petition for Indefinite Suspension by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, John Franklin Blevins, pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules 5.3, 5.4, 5.7, and 8.4 (c) and (d) of the Maryland Attorneys' Rules of Professional Conduct, it is this 18th day of April, 2019, by the Court of Appeals of Maryland,ORDERED, that Respondent, John Franklin Blevins, be, and hereby is, indefinitely suspended from the practice of law in the State of Maryland with the right to petition for reinstatement in 90 days, effective immediately; and it is furtherORDERED, that, the Clerk of the Court shall remove the name John Franklin Blevins from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).